REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Nafziger et al. (US-2015/0223386-A1) is the closest prior art to the applicant’s invention. Nafziger discloses a windrower which can operate in a dual-path steering mode or a tailwheel steering mode. Both modes require FNR (gear) lever position and steering wheel position input into a controller. In the tailwheel steering mode, when the vehicle is in neutral, rotation of the steering wheel only affects the angle of the tailwheel casters and does not result in the vehicle operating according to a zero radius turn (paragraphs [0031-0033] and FIG. 5B, steering wheel position-78, FNR lever position-80, and FNR = neutral? - 82B).
The prior art does not disclose an agricultural vehicle with an electronic control unit which prevents a rotation of the steering wheel from steering steerable wheels when the vehicle drive selector is in the neutral position.







EXAMINER’S COMMENT
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Worpell et al. (U.S. Patent Number 6,488,113) discloses a vehicle control system which can disable rear-wheel steer capability. The control unit disables rear wheel steering function when 4-wheel mode is selected, the transmission is in neutral, and the vehicle speed is less than a particular threshold (col. 3, lines 10-36; and FIG. 4, Is 4-wheel Mode Selected?, Is Transmission in Neutral?, Is Speed<5MPH?, and Center Rear Wheels and Disable Steering Function of Same).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249. The examiner can normally be reached 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/Examiner, Art Unit 3667